DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 and 03/02/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chun et al. (US 2014/0240178 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding claim 1, Chun et al. (figures 1 and 2) disclose an electronic device comprising: a foldable housing configured to include a hinge structure (paragraphs [0045[ and [0049]), at first housing structure (101, 201) connected to the hinge structure and including a first surface facing a first direction, a second surface facing a second direction opposite the first direction, and a first side member (131, 231) that encompasses at least a portion of the space between the first and second surfaces and includes at least one first conductive part, and a second housing structure (102, 202) connected to the hinge structure, and including a third surface facing a third direction, a fourth surface facing a fourth direction opposite the third direction, and a second side member (133, 233) that encompasses at least a portion of the space between the third and fourth surfaces and includes at least one second conductive part, the second housing structure brought into contact with respect to the first housing structure with the hinge structure as the center thereof, wherein the first surface faces the third surface in a folded state and the third direction is the same as the first direction in an unfolded state; a flexible display extending from the first surface to the third surface; a first communication processor arranged inside the first housing structure (paragraphs [0049] and [0055]), a first wireless communication circuit (203a) arranged inside the first housing structure electrically connected to the first conductive part and the first communication processor, and configured to transmit and/or receive a first signal having a first frequency; and a second wireless communication circuit (203b) arranged inside the second housing structure, electrically connected to the second conductive part and the first communication processor, and configured to transmit and/or receive a second signal having a second frequency (paragraphs [0047] and [0055]).
Regarding claim 3, Chun et al. (figures 1 and 2) disclose wherein the first side member (131, 231) is coupled to the second surface or integrally formed with the second surface, and the second side member (132, 232) is coupled to the fourth surface or integrally formed with the fourth surface (paragraphs [0045] and [0046]).
Regarding claim 4, Chun et al. (figures 1 and 2) disclose a flexible printed circuit board (FPCB) (103) configured to electrically connects the first communication processor and the second wireless communication circuit (paragraph [0046]).
Regarding claim 5, Chun et al. (figures 1 and 2) disclose wherein the FPCB extends from the first housing structure to the second housing structure across the hinge structure (paragraphs [0046] and [0049]).
Regarding claim 6, Chun et al. (figures 1 and 2) disclose a transceiver (within a communication circuit) arranged inside the first housing structure, electrically connected between the first wireless communication circuit and the first communication processor, and electrically connected between. the FPCB and the communication processor (paragraph [0055]).
Regarding claim 7, Chun et al. (figures 1 and 2) disclose wherein the first wireless communication circuit receives the signal having the first frequency from the first communication processor through the transceiver, and transmits the signal having the first frequency to the first communication processor through the transceiver, and the second wireless communication circuit is electrically connected to the transceiver through the FPCB, receives the signal having the second frequency from the first communication processor through the FCB and the transceiver, and transmits the signal having the second frequency to the first communication processor through the FPCB and the transceiver (paragraph [0055]).
	Regarding claim 8, Chun et al. (figures 1 and 2) disclose a power management module arranged in the first housing structure, wherein power from the power management module is supplied to the second wireless communication circuit through the FPCB (paragraph [0047]).
	Regarding claim 9, Chun et al. (figures 1 and 2) disclose an FPCB or a coaxial cable electrically connects the first wireless communication circuit and the second wireless communication circuit so that the signal having the second frequency is transmitted and/or received  (paragraph [0046]).
	Regarding claim 10, Chun et al. (figures 1 and 2) disclose wherein the FPCB or the coaxial cable extends from the first housing structure to the second housing structure across the hinge structure (paragraph [0046]).
	Regarding claim 11, Chun et al. (figures 1 and 2) disclose a first printed circuit board (203a) arranged on the first housing structure, and a second printed circuit board (203b) arranged on the second housing structure, wherein the first communication processor and the first wireless communication circuit are mounted on the first printed circuit board, and the second wireless communication circuit is mounted on the second printed circuit board (paragraph [0055]).
Regarding claim 12, Chun et al. (figures 1 and 2) disclose an electronic device comprising: a foldable housing configured to include a hinge structure (paragraphs [0045[ and [0049]), at first housing structure (101, 201) connected to the hinge structure and including a first surface facing a first direction, a second surface facing a second direction opposite the first direction, and a first side member (131, 231) that encompasses at least a portion of the space between the first and second surfaces and includes at least one first conductive part, and a second housing structure (102, 202) connected to the hinge structure, and including a third surface facing a third direction, a fourth surface facing a fourth direction opposite the third direction, and a second side member (133, 233) that encompasses at least a portion of the space between the third and fourth surfaces and includes at least one second conductive part, the second housing structure brought into contact with respect to the first housing structure with the hinge structure as the center thereof, wherein the first surface faces the third surface in a folded state and the third direction is the same as the first direction in an unfolded state; a flexible display extending from the first surface to the third surface; a first communication processor arranged inside the first housing structure (paragraphs [0049] and [0057]); a second communication processor arranged inside the second housing structure and electrically connected to the first communication processor (paragraphs [0049] and [0057]); a first wireless communication circuit (203a) arranged inside the first housing structure electrically connected to the first conductive part and the first communication processor, and configured to transmit and/or receive a first signal having a first frequency; an antenna structure(133, 233) arranged inside the second housing structure and including a printed circuit board and at least one antenna element; and a second wireless communication circuit (203b) arranged inside the second housing structure, electrically connected to the second conductive part and the first communication processor, and configured to transmit and/or receive a second signal having a second frequency (paragraphs [0047] and [0055]).
Regarding claim 14, Chun et al. (figures 1 and 2) disclose an FPCB (103) configured to electrically connects the first communication processor and the second communication processor (paragraph [0046]), wherein the PCB extends from the first housing structure to the second housing structure across the hinge structure, and the second communication processor receives a signal to be processed by the second wireless communication circuit from the first communication processor through the FPCB, and transmits the signal processed by the second wireless communication circuit to the first communication processor through the FPCB (paragraphs [0047], [0049] and [0055]).
Regarding claim 15, Chun et al. (figures 1 and 2) disclose wherein the first wireless communication circuit includes a first transceiver and a first front-end, and the second wireless communication circuit includes a second transceiver and a second front-end (inherently included in the communication circuits 203a and 203b, respectively in order to transmit and receive signal, paragraph [0055]), the first front-end processes a signal received from the first conductive part to transmit the processed signal to the first transceiver, and processes a signal received from the first transceiver to transmit the processed signal to the conductive part, the second front-end processes a signal received from the antenna structure to transmit the processed signal to the second transceiver, and processes a signal received from the second transceiver to transmit the processed signal to the antenna structure, the first transceiver demodulates a signal received from the first front-end into a signal that can be processed by the first communication processor to transmit the demodulated signal to the first communication processor, and modulates a signal received from the first communication processor into a signal that can be processed by the first front-end to transmit t modulated signal to the first front-end, and the second transceiver demodulates a signal received from the second front-end into a signal that can be processed by the sec od communication processor to transmit the demodulated signal to the second communication processor, and modulates a signal received from the second communication processor into a signal that can be processed by the second front-end to transmit the modulated signal to the second front-end (paragraph [0055]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being obvious over Chun et al. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Regarding claim 2, Chun et al. disclose the electronic device of claim 1 above. Chun et al. do not explicitly disclose wherein the first frequency includes a frequency between about 1 GHz and about 4 GHz, and the second frequency includes a frequency between about 600 MHz and about 1 GHz. However, Chun et al. disclose the electronic device can be used in variety of communication systems including Long Term Evolution (LTE) (paragraphs [0006] and [0007]). Therefore, if not inherent it would have been obvious for the first frequency of Chun et al. to include the frequency between about 1 GHz and about 4 GHz, and the second frequency of Chun et al. to include a frequency between about 600 MHz and about 1 GHz as a system design preference for serving specific communication systems with specific frequencies.
Regarding claim 13, Chun et al. disclose the electronic device of claim 12 above. Chun et al. do not explicitly disclose wherein the first frequency includes a frequency between about 600 MHz and about 3 GHz, and the second frequency includes a frequency between about 3 GHz and about 100 GHz. However, Chun et al. disclose the electronic device can be used in variety of communication systems including Long Term Evolution (LTE) (paragraphs [0006] and [0007]). Therefore, if not inherent it would have been obvious for the first frequency of Chun et al. to include the frequency between about 600 MHz and about 3 GHz, and the second frequency of Chun et al. to include a frequency between about 3 GHz and about 100 GHz as a system design preference for serving specific communication systems with specific frequencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calvallarao et al. (US 10,063,677) disclose an electronic device includes a first device housing and a second device housing, a hinge couples the first device housing to the second device housing, the first device housing is pivotable about the hinge relative to the second device housing, and a flexible display is coupled to the first device housing and the second device housing and spans the hinge.
Carlson et al. (US 10,469,635) teach an electronic device includes a foldable housing including a flexible display and a hinge couples a first device housing to a second device housing.
Yang et al. (US 10,965,796) disclose a three-stage foldable mobile terminal having a flexible display, and can provide a mobile terminal comprising: a body portion which comprises first to third bodies rotatably connected to each other and which implements a first state in which the first to third bodies are arranged side by side in one direction and a second state in which the first to third bodies overlap each other by the at least one hinge unit, respectively; and a flexible display unit which is mounted on the body portion, wherein the body portion comprises: a main circuit board which is disposed on the first body; a flexible circuit board which electrically connects the first and second bodies in the first state; and a connection member which is disposed on the second body so that the main circuit board and the third body are electrically connected to each other in the second state.
Shi et al. (US 11,158,929) teach an electronic device includes a housing having a first panel connected to a second panel movable between folded and unfolded configurations; a first antenna is located adjacent to the first panel and a second antenna is located adjacent to the second panel, the second antenna is activated when the housing is in an unfolded configuration and is deactivated when the housing is in a folded configuration.
Reeves et al. (US 20150277496) disclose a foldable electronic display comprising first and second display panels, wherein each display panel has opposed viewing and back sides and a curved edge between said viewing and back sides.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645